internal_revenue_service number release date index number --------------------------------------------- --------------------------------------------- ------------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- ---------- -------------- --------- telephone number --------------------- refer reply to cc psi b05 plr-144369-05 date march ---------------- ----------------------- ------------------------------------------------------- ----------------------------------------------------------------------- legend legend coop ---------------------------------------------------------------------- bylaws ----------------------- ----------------------------------------------------------------------- state a state b corp x corp a corp b corp c state b affiliate service area document ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - -------------------------------------------------------- ---------------------------------------------- ---------------------------------------------- ------------------------------------------- ------------------------------- ----------------------- ---------------- ---- ---- ---- ------- -------------------------- ----------------------------- -------------------------------- plr-144369-05 document ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------- b c d e f g h i j k l m n p q r s t u v -------------------------- -------------------------- ----------------------- ---------------------- --------------------- --------------- -------------- ------- ------- ------- ------- ----- -- --------------------- ----------------- -------------- ---- ------- ------------------ ---- -------- plr-144369-05 w x z aa bb cc dd ee dear ----------------- this is in response to a ruling_request dated date submitted on behalf of coop by your authorized representative the ruling concerns whether certain income earned by coop is patronage sourced income the facts as represented by coop are described below coop is a rural_cooperative telephone company which was incorporated in state a on b pursuant to its by-laws coop is operated on a cooperative basis for the mutual benefit of its subscriber patrons the members coop provides telephone services to its members these services include local_telephone_service and directory assistance an individual or entity becomes a member of coop by subscribing for telephone service and the ownership of coop is vested in the members moreover each member has one vote regardless of how much capital is contributed coop operates on a cooperative basis under its bylaws coop must at all times be operated on a cooperative nonprofit basis for the mutual benefit of its members as members of a cooperative corporation coop’s members furnish capital to coop through their patronage coop is obligated to account on a patronage basis to all its patrons for all amounts received and receivable from the furnishing of telephone service in excess of operating costs and expenses properly chargeable against the furnishing of telephone service margin such amounts are allocated by credit to the capital accounts of coop’s members any amount credited to the capital of a member is treated as if it had been paid to the member pursuant to a legal_obligation to do so and then the member had furnished the coop a corresponding amount as a capital plr-144369-05 coop generates income from a number of sources local service revenue is revenue generated from the provision of local_telephone_service by coop to its members the revenue is generated on a monthly basis and the provision of local_telephone_service to each member is a fundamental cooperative activity of coop end user revenue consists of a monthly flat rate fee charged to coop’s members ie end users for the completion of long distance calls including both intrastate and interstate calls to or from coop’s members in general coop’s board_of directors retains discretion as to how and when to redeem a member’s capital in the event of liquidation or dissolution the members’ capital contributions is returned on a pro_rata basis after payment of all of coop’s indebtedness coop provides telephone service to residential customers and businesses in x state a this area is exceedingly rural and agrarian and a substantial number of coop’s members depend on agribusiness for their livelihood the population in coop’s service area is extremely sparse and coop’s customers are thinly spread over an area of j square miles in comparison to the average urban telephone territory which has k access lines per line mile coop’s territory has only l access lines per line mile this low population density makes it extremely difficult to provide the infrastructure of telephone services on a cost-effective basis on c coop was granted tax-exempt status under sec_501 c of the internal_revenue_code coop remains exempt from federal_income_tax under sec_501 only if or more of its income consists of amounts collected from members for the sole purposes of meeting losses_and_expenses the test coop has satisfied the test for each tax_year since its inception and therefore it has been exempt from federal_income_tax for each of those tax years in d however coop sold its e stock ownership_interest in corp x to corp a as a result coop will not satisfy the test for d because the sale proceeds it received from corp a a nonmember will exceed of its total income in the m’s cellular telephone technology began to emerge as a viable option for consumers this technology was especially attractive to customers for rural telephone_companies because it freed those persons from being limited to wireline telephone service for example farmers would no longer have to leave the fields to make or receive telephone calls coop was interested in this new technology for at least two principal reasons first this technology was very desirable from a customer service perspective as previously indicated people working on farms or out in the country could now utilize plr-144369-05 telephone services without having to find a land-line telephone in that regard coop’s management was committed to providing the best telephone technology to its members and coop’s management knew that it had to participate in the development of a rural cellular telephone network second it was clear to coop’s management that cellular telephone technology was the wave of the future coop’s management was deeply concerned that it would lose a significant portion of its wireline customer base if it did not offer cellular telephone technology to its members such a loss of customer base would be devastating to coop because it would leave coop with stranded investments in wireline infrastructure and coop’s remaining customers would be faced with escalating costs caused by the loss of other customers and their revenue to wireless providers thus coop’s management was keenly interested in pursuing this new technology in order to benefit coop’s members on a national level the federal communications commission the fcc also wanted to make sure that the traditional wireline telephone_companies such as coop had the opportunity to develop cellular telephone networks in that regard the fcc divided the radio spectrum in each market into two channel blocks one channel block was set_aside for development by traditional wireline telephone_companies and the second channel block was set_aside for development by non-wireline companies the fcc license for each of these two channel blocks was very desirable because it gave the holder a five year exclusivity period with respect to building and operating a cellular telephone system in markets where more than one applicant existed for either type of license the fcc held a lottery to determine the winner in addition the winning applicant then had to prove to the fcc that it had the technical expertise and financial strength to build and operate a cellular telephone system as represented coop was a small rural telephone cooperative in order to compete for the fcc license coop had to partner with much stronger communications provider on n coop entered into document with corp b to provide for the creation of a joint_venture eventually corp x to i file an initial application with the fcc to compete in the wireline lottery for coop’s fcc territory known as the service area and ii if coop won the lottery and the final application was successful to construct and operate the cellular telephone system document also provides that if the joint_venture was successful in obtaining the fcc license corp b would loan or arrange for a loan to the joint_venture of funds to be used by the joint_venture for the construction and operation of the cellular telephone system in return corp b would receive interest at prime rate on the loan and corp b would also receive a management fee for providing management services to the joint_venture plr-144369-05 on f corp x was incorporated in state b as the joint_venture company to construct and operate a cellular mobile telephone system in federal communications commission designated service area as set forth in its articles of incorporation dated f corp x was initially capitalized with z shares of common_stock par_value dollar_figureaa per share of which z shares were issued and outstanding coop contributed dollar_figurebb in exchange for bb common shares e and corp b contributed dollar_figurecc in exchange for cc common shares g as previously indicated corp b agreed to loan through affiliate funds to corp x to construct and operate the cellular telephone system and corp b through affiliate also provided management services to corp x in exchange for a management fee in p corp x submitted its initial application to the fcc for the wireline fcc license for the service area and on q a lottery was held by the fcc to determine which applicants would win the opportunity to pursue the final fcc license corp x won the fcc lottery and its application_for the fcc license was then accepted for a detailed review on r corp x’s application was accepted by the fcc and it was then granted a license to construct and operate a cellular telephone system in the service area once the analog cellular telephone system the system was constructed and operational the system was managed and operated by affiliate as part of it regional rural cellular telephone system under document affiliate was responsible for managing and operating the system and corp x paid affiliate a management fee for its services during the s corp x was constructing the analog cellular telephone system and it was adding new subscribers coop was approached on more than one occasion to sell some or all of its e interest in corp x these expressions of interested included a solicitation by corp b to purchase coop’s e interest in corp x in early t a solicitation by affiliate to purchase a dd interest in corp x in early t a solicitation by corp c to purchase coop’s e interest in corp x in spring t an offer by affiliate to sell its g interest in corp x to coop or alternatively that coop join with affiliate to collectively sell ee of corp x in early u however coop refused to sell its e stock interest in corp x because coop wanted to be involved in the provision of cellular services to its members by the late v’s coop had reached its goal the cellular network system in state a had been built and was providing a valuable service to coop’s members however corp x was proving to be a costly enterprise over the years corp x had incurred significant losses and corp b continued to loan money to corp x to pay for operating_expenses and capital improvements as time progressed the outstanding loan balance owed by corp x to corp b continued to grow and coop’s management plr-144369-05 became concerned that any equity that coop had in the shares of corp x would eventually be wiped out due to the ever increasing debt level of corp x in addition the cellular technology landscape was changing drastically by the late v’s it was becoming clear that digital technology was replacing analog technology at a faster pace than originally anticipated moreover large national companies were aggressively consolidating cellular networks this wave of consolidation was changing the economics of the cellular telephone business networks with multi-state or national foot prints were able to offer uninterrupted service in a much larger area a benefit that did not escape the notice of customers the rapid shift in technology from analog to digital combined with industry consolidation made it very difficult for small wireline providers such as coop to provide cutting-edge digital telephone technology to their subscribers finally the fcc modified its radio spectrum allocation_methods for issuance of pcs licenses in that regard the fcc had determined that digital licenses had to be obtained through a pcs block auction rather than through a limited lottery procedure as had previously occurred in the early m’s if corp x was to provide digital pcs service it would have to raise the necessary capital to participate in the fcc pcs license block auction and then it would have to be build and operate the pcs network all these factors led coop to seriously consider selling its e interest in corp x eventually these efforts resulted in a sale of corp x to corp a in d the on w the board_of directors authorized that coop negotiate an offer to sell corp x purchase_price for all of the corp x stock was dollar_figureh million plus or minus a working_capital adjustment the amount payable to coop for its e stock interest had to be reduced by coop’s allocable portion of the debt of corp x to corp b as a result coop was paid dollar_figurei for its shares of corp x coop represents that the margin dollar_figurei proceeds less expenses of sale attributable to the sale of corp x stock will be allocated insofar as is practicable to the capital accounts of the members of coop who are members of coop during the time that coop owned the stock corp x and in proportion to the amount of business done by such members during such taxable years consistent with allocations described in sec_1_1382-3 of the income_tax regulations for subchapter_t cooperatives the capital generated from the sale of corp x stock will be retained by coop to meet its operating and or capital improvement needs the margins attributable to local service revenue and end user revenue for d will be allocated to the capital accounts of members patrons of coop on a patronage basis pursuant to the bylaws sec_501 contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed plr-144369-05 however very few rural telephone cooperatives now qualify for this exemption after d coop falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t provides the statutory scheme for taxing cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by ' a c for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives the underlying committee reports states that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as coop these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives in order for the amount_realized from the sale of the corp x to be deductible to coop upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for coop s patrons while neither the code nor the regulations provide a clear definition of apatronage-sourced income the courts have in general held that aif the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 acq in part and nonacq in part c b in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or non- patronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually plr-144369-05 facilitates the accomplishment of the cooperative s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the cooperative s operation the income is from non-patronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage sourced because the loans actually facilitated the accomplishment of taxpayer s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to adetermine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need ato focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states wl d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the plr-144369-05 dividends received by a plywood workers cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative s patrons accordingly based solely on the facts and representations submitted by coop and the discussion above we rule that the sales proceeds received by coop in d from the sale of the corp x stock constitute patronage sourced income and such income may be excluded from coop’s d taxable_income when margins attributable to such income are paid or allocated to the members of coop in proportion to patronage pursuant to a preexisting legal_obligation created by coop’s bylaws local service revenue and end user revenue accrued or received by coop in d is patronage sourced income and may be excluded from coop’s d taxable_income when margins attributable to such income are paid or allocated to the members of coop in proportion to patronage pursuant to a preexisting legal_obligation created by coop’s bylaws this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to your authorized representative sincerely yours susan j reaman chief branch office of associate chief_counsel passthroughs and special industries
